Citation Nr: 9905125	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-27 775	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1970.

This appeal arises from a July 1995 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

The veteran's claim was remanded by the Board in May 1997 for 
development to obtain any PTSD treatment records cited by the 
veteran; for a comprehensive statement from the veteran as to 
the details of stressful events which he contends cause PTSD 
symptoms; for the preparation by the RO of a summary of the 
veteran's claimed stressful events; for that summary to be 
sent to the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) (formerly the U.S. Army & Joint Services 
Support Group) for verification; and, for a VA psychiatric 
examination.  

While the veteran was sent letters by the RO requesting that 
he provide information as to PTSD treatment providers and 
more detail concerning the claimed stressors he was exposed 
to during service, the veteran did not respond to those 
letters.  The Board notes that at the time of the Remand the 
veteran had already submitted a statement concerning 
stressful incidents, received in October 1994, of his claimed 
stressors.  In any event, the RO was requested to prepare a 
stressor summary even if the veteran did not provide the 
information requested and forward that statement to USASCRUR.  
As such, much of the development requested by the Board was 
not accomplished.  

The Board further notes that the veteran has contended that 
not all treatment reports that he has notified the RO about 
have been obtained.  While, as noted above, the veteran did 
not respond to two RO letters requesting information as to 
his treatment for PTSD, the VA would appear to be on notice 
that the veteran is receiving treatment at VA medical 
facilities, and in particular, the VA medical facilities in 
St. Louis.  As the veteran's claim is being remanded for 
further development, the RO should obtain any VA records 
dated since the veteran's hospitalization ending in June 
1995.  See VAOPGCPREC 12-95; Henderson v. West, 11 Vet. 
App. 111 (1998) (per curiam); Blount v. West, 11 Vet. App. 34 
(1998) (per curiam); Lynch v. Gober, 11 Vet. App. 22 (1997); 
Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file any records of 
outpatient, hospital and psychiatric 
treatment pertaining to the veteran dated 
from June 1995 to the present date from 
the St. Louis VA medical facility.  

2.  The RO should review the file and 
prepare a summary of all the claimed 
stressors.  This summary should include 
the information set forth in the 
veteran's October 1994 stressor 
statement.  This summary and a copy of 
the veteran's DD 214, DA Form 20 and all 
associated service documents should be 
sent to the USASCRUR, 7798 Cissna Road, 
Springfield, Virginia 22150.  The 
USASCRUR is requested to provide any 
information that might corroborate the 
veteran's alleged stressors.  The 
USASCRUR should also be requested to 
furnish the unit history for the unit the 
veteran was assigned to while in Vietnam.  
Should the response of the USASCRUR 
indicate that additional searches be 
accomplished through the National 
Archives and Records Administration 
(NARA), or the National Personnel and 
Records Center (NPRC), those searches 
should be conducted.  

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  The RO must 
make a determination of whether the 
veteran engaged in combat with the enemy.  
If no stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the claims 
folder.

4.  After completing the above actions 
the veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing 
including PTSD sub scales.  Regarding the 
claim for PTSD, the RO must provide the 
examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner must also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO. The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


